[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 446 
The appellant read in evidence a certificate of the clerk of the common council of the city of New York, annexed to the volume containing a copy of the charter thereof, usually known as "Kent's Charter," (as in the same volume are published the notes of the late chancellor Kent upon the charter,) in which certificate the clerk stated that the volume contained "a copy of the charter printed by authority of the common council of the city of New York."
The appellant then offered to read the charter in evidence from said volume. This was refused by the court; and it would seem on two grounds: — 1st, Because the volume was *Page 447 
printed after the statute of 17th April, 1832, was passed; and 2nd, Because the charter was offered in evidence to show title to real estate.
We think neither ground tenable.
Although the second section of the act mentioned (Laws of
1832, p. 251,) speaks of reading the charter "in evidence "from the volume," c.; yet the legislature evidently did not intend to designate any volume in particular from which the charter should be read, but on the contrary, intended to allow it to be read from any volume "printed by authority "of the common council." Such was the character of the volume from which the appellant in this case offered to read the charter. Nor does the act giving permission to read the charter in evidence from such a volume, make any distinction in regard to the purposes for which it is to be read. It allows it to be so read generally, for all and every purpose. The rights of parties are not jeopardied by such permission, for the statute declares all evidence admitted under it to be prima facie only.
Judgment reversed.